    Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 1 of 26 PAGEID #: 1




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

  Raymond Peters, an individual,

            Plaintiff,                               CASE No.

                          vs.
                                                     JURY TRIAL DEMANDED
  Cook Incorporated; Cook Medical
  Incorporated; Cook Group Incorporated;
  Cook Medical, LLC,

            Defendants.

                                        COMPLAINT

       Plaintiff Raymond Peters, by and through his undersigned attorney, hereby sues de-

fendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical Incorporated, Cook

Group Incorporated, Cook Medical, LLC, alleges as follows:

                                          PARTIES

       1.       Plaintiff Raymond Peter (hereinafter “Plaintiff”) at all times relevant to this

action resided in, continues to reside in, and is a citizen of Adams County, State of Ohio.

       2.       Defendant Cook Incorporated was and is an Indiana corporation with its prin-

cipal place of business located at 750 Daniels Way, Bloomington, Indiana 47402. At all

times relevant to this action, Cook Incorporated designed, set specifications, manufactured,

prepared, compounded, assembled, processed, promoted, marketed, distributed, and/or

sold the inferior vena cava filter (“IVC Filter”) known as the Gunther Tulip™ Vena Cava

Set (hereinafter “Cook filter”) to be implanted in patients throughout the United States,



                                               1
    Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 2 of 26 PAGEID #: 2




including Ohio. At all times relevant hereto, Defendant Cook Incorporated was registered

to do business in Ohio, engaged in business in Ohio, has conducted substantial business

activities and derived substantial revenue from within the State of Ohio. This Defendant

has also carried on solicitations or service activities in Ohio.

       3.     Defendant Cook Medical Incorporated is a wholly owned subsidiary of De-

fendant Cook Incorporated with its principal place of business located at 750 Daniels Way,

Bloomington, Indiana 47402. Defendant Cook Medical Incorporated was and is an Indiana

corporation authorized and/or doing business in the state of Ohio. At all times relevant to

this action, Cook Medical Incorporated designed, set specifications, manufactured, prepa-

red, compounded, assembled, processed, promoted, marketed, distributed, and/or sold the

inferior vena cava filter (“IVC Filter”) known as the Gunther Tulip™ Vena Cava Set to be

implanted in patients throughout the United States, including Ohio. At all times relevant

hereto, Defendant Cook Medical Incorporated was engaged in business in Ohio has con-

ducted substantial business activities and derived substantial revenue from within the State

of Ohio. This Defendant has also carried on solicitations or service activities in Ohio.

       4.     Defendant Cook Group Incorporated was and is an Indiana corporation hav-

ing its principal place of business located at 750 Daniels Way, Bloomington, Indiana

47402. At all times relevant to this action, Cook Group Incorporated designed, set speci-

fications, manufactured, prepared, compounded, assembled, processed, promoted, mar-

keted, distributed, and sold the inferior vena cava filter (“IVC Filter”) known as the Gun-

ther Tulip ™ Vena Cava Set to be implanted in patients throughout the United States, in-




                                               2
     Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 3 of 26 PAGEID #: 3




cluding Ohio. At all times relevant hereto, Defendant Cook Group Incorporated was en-

gaged in business, has conducted substantial business activities, and derived substantial

revenue from within the State of Ohio. This Defendant has also carried on solicitations or

service activities in Ohio.

       5.     Defendant Cook Medical, LLC was and is an Indiana limited liability corpo-

ration with its principal place of business located at 750 Daniels Way, Bloomington, Indi-

ana 47402 with its sole member being Cook Incorporated and maintains its principal place

of business located at 750 Daniels Way, Bloomington, Indiana 47402. At all times relevant

to this action, Cook Medical, LLC designed, set specifications, manufactured, prepared,

compounded, assembled, processed, promoted, marketed, distributed, and/or sold the infe-

rior vena cava filter (“IVC Filter”) known as the Gunther Tulip ™ Vena Cava Set to be

implanted in patients throughout the United States, including Ohio. At all times relevant

hereto, Cook Medical, LLC. was registered to do business with the State of Ohio. At all

times relevant hereto, Defendant Cook Medical LLC was engaged in business in Ohio, has

conducted substantial business activities and derived substantial revenue from within the

State of Ohio. This Defendant has also carried on solicitations or service activities in Ohio.

       6.     Defendants Cook Incorporated, Cook Incorporated a/k/a Cook Medical In-

corporated, Cook Group Incorporated, and Cook Medical, LLC shall be referred to herein

individually by name or collectively as the “Cook Defendants.”

       7.     At all times alleged herein, Cook Defendants include and included any and

all parent companies, subsidiaries, affiliates, divisions, franchises, partners, joint venturers,

and organizational units of any kind, their predecessors, successors, and assigns and their


                                               3
     Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 4 of 26 PAGEID #: 4




officers, directors, employees, agents, representatives, and any and all other persons acting

on their behalf.

       8.     At all times herein mentioned, each of the Cook Defendants were the agents,

servants, partners, predecessors in interest, and joint venturers of each other, and were at

all times operating and acting with the purpose and scope of said agency, service, employ-

ment, partnership, joint enterprise, and/or joint venture.

                              JURISDICTION AND VENUE

       9.     Personal jurisdiction is proper pursuant to 28 U.S.C. § 1332. The Cook De-

fendants have conducted and continue to conduct substantial and systematic business ac-

tivities related to their IVC filters, including the Gunther Tulip ™ Vena Cava Filter (here-

inafter “Cook filter”) at issue in this case, in this jurisdiction. Such activities include, but

are not limited to: (a) sales of IVC filters, including the Cook filter at issue in this case, in

this jurisdiction; (b) hiring, training, and deploying employees, including managers and

sales representatives, in this jurisdiction; (c) advertising and marketing of their IVC filters,

including the Cook filter at issue in this case, in this jurisdiction; (d) maintenance of com-

pany files and equipment relating to the Cook filter in this case, in this jurisdiction; (e)

payment of employee salaries in this jurisdiction; and (f) maintenance of a website directed

to all states, including Ohio. Defendant Cook Medical LLC is registered to do business in

the State of Ohio. The Cook Defendants also committed tortious acts within the State of

Ohio and caused injury to persons or property within the State of Ohio arising out of acts

or omissions by the Cook Defendant outside this state at or about the time of the Plaintiff’s

injury, while the Cook Defendants were engaged in solicitation or service activities within


                                               4
    Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 5 of 26 PAGEID #: 5




the State of Ohio; and/or, while products, materials, or things processed, serviced, or man-

ufactured by the Cook Defendants were used or consumed within Ohio in the ordinary

course of commerce, trade, or use.

       10.    There is complete diversity between the parties and the amount in contro-

versy exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332.

       11.    Venue is properly laid pursuant to 28 U.S.C. § 1391(b)(2) and (d), as the

Cook Defendants’ Cook filter was marketed, sold, implanted and failed in Adams County,

Ohio and the Defendants are corporations subject to personal jurisdiction in the district.

       12.    Plaintiff’s claims in this action are brought solely under state law. Plaintiff

does not herein bring, assert, or allege, either expressly or impliedly, any causes of action

arising under any federal law, statute, regulation, or provision. Thus, there is no federal

jurisdiction in this action on the basis of a federal question under 28 U.S.C. § 1331.

                        GENERAL FACTUAL ALLEGATIONS

       13.    Plaintiff brings this case against the Cook Defendants because of serious,

life-threatening injuries he suffered as a result of the Cook Defendants’ surgically im-

planted medical device, the Cook Gunther Tulip filter, that was implanted by Jeffrey Silber,

M.D. at Grant/Riverside Methodist Hospitals-Riverside Campus, Columbus, Ohio on or

about April 15, 2005.

       14.    Cook Defendants design, research, develop, manufacture, test, market, ad-

vertise, promote, distribute, and sell IVC filters, which are marketed and sold as both per-

manent and retrievable devices, purportedly to prevent recurrent pulmonary embolism via

placement in the vena cava. One such product is the Cook Gunther Tulip IVC filter.


                                             5
     Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 6 of 26 PAGEID #: 6




        15.   Cook Defendants sought Food and Drug Administration (“FDA”) clearance

to market the Cook Gunther Tulip Filter device and/or its components under Section 510(k)

of the Medical Device Amendment.

        16.   On or about October of 2000, the Cook Defendants obtained FDA clearance

to market the Cook Gunther Tulip filter under Section 510(k) of the Medical Device

Amendment as a permanent IVC filter.

        17.   On or about October 31, 2003, the Cook Defendants obtained FDA clearance

to market the Cook Gunther Tulip under Section 510(k) of the Medical Device Amendment

as a retrievable IVC filter.

        18.   Section 510(k) allows marketing of medical devices if the manufacturer

claims the device is substantially equivalent to other legally marketed predicate devices

without formal review for the safety or efficacy of said device. The device is then cleared

by the FDA under Section 510(k). The Cook Defendants claimed that the Gunther Tulip

filter was substantially equivalent to the Greenfield and LGM Vena Tech IVC filters.

        19.   An IVC filter, like the Cook Gunther Tulip filter, is a device ostensibly de-

signed and intended to filter blood clots that would otherwise travel from the lower portions

of the body to the heart and lungs, resulting in a pulmonary embolism (PE). IVC filters

are marketed as being safe to implant, either temporarily or permanently, within the vena

cava.

        20.   The inferior vena cava is a vein that returns blood to the heart from the lower

portion of the body. In certain people, and for various reasons, thrombi travel from vessels

in the legs and pelvis, through the vena cava into the lungs. These thrombi can develop in


                                             6
     Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 7 of 26 PAGEID #: 7




the deep leg veins. The thrombi are called “deep vein thrombosis” or DVT. If the thrombi

reach the lungs, they are considered “pulmonary emboli” or PE.

        21.    An IVC filter, like the Cook Gunther Tulip filter, is ostensibly designed to

prevent thromboembolic events by filtering or preventing blood clots/thrombi from travel-

ing to the heart and/or lungs.

        22.    The Gunther Tulip filter has four (4) anchoring struts for fixation with

webbed wires (like tulip petals) between each of the anchoring structs.

        23.    On or about April 15, 2005, Plaintiff was implanted with a Cook Gunther

Tulip IVC filter at Grant/Riverside Methodist Hospitals-Riverside Campus, Columbus,

Ohio by Jeffrey Silber, M.D. The Cook filter placed in Plaintiff was stated to be appropri-

ate for use as a permanent filter or a retrievable filter.

        24.    Plaintiff Gunther Tulip subsequently malfunctioned and caused injury and

damages to Plaintiff. In particular, Plaintiff’s filter perforated through his IVC with at least

one strut within the wall of Plaintiff’s aorta. Plaintiff is at risk for future progressive per-

forations by the Gunther Tulip filter which could further injure adjacent organs, blood ves-

sels, and structures, as well as fracturing of the IVC filter and migration of the Gunther

Tulip filter or pieces thereof. Plaintiff faces numerous health risks, including the risk of

death. Plaintiff will require ongoing medical care and monitoring for the rest of his life. It

is unknown if the filter can be retrieved by any means other than an open surgical proce-

dure.




                                                7
    Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 8 of 26 PAGEID #: 8




       25.    At all times relevant hereto, the Cook Gunther Tulip filter was widely adver-

tised and promoted by the Cook Defendants as a safe and effective treatment for prevention

of recurrent pulmonary embolism via placement in the vena cava.

       26.    At all times relevant hereto, the Cook Defendants knew or should have

known its retrievable IVC filters were defective and knew that the defect was attributable

to the design’s failure to withstand the normal anatomical and physiological loading cycles

exerted in vivo.

       27.    The Cook Defendants failed to disclose to physicians, patients, or Plaintiff

that its retrievable IVC filters, including the Gunther Tulip filter, were subject to breakage,

collapse, causing thrombus, and/or the appropriate degree of risk of damage to the vena

cava wall.

       28.    At all times relevant hereto, the Cook Defendants continued to promote their

retrievable IVC filters, including the Gunther Tulip filter, as safe and effective, even though

the clinical trials that had been performed were not adequate to support long- or short-term

efficacy.

       29.    The Cook Defendants concealed the known risks and failed to warn of known

or scientifically knowable dangers and risks associated with its IVC filters, including the

Gunther Tulip filter, as aforesaid.

       30.    The failure of the Cook filter is attributable, in part, to the fact that the Cook

retrievable IVC filters, including the Gunther Tulip filter, suffer from a design defect caus-

ing the filters to be unable to withstand the normal anatomical and physiological loading

cycles exerted in vivo.


                                              8
     Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 9 of 26 PAGEID #: 9




       31.      At all times relevant hereto, the Cook Defendants failed to provide sufficient

warnings and instructions that would have put Plaintiff and the general public on notice of

the dangers and adverse effects caused by implantation of the Gunther Tulip IVC filter,

including, but not limited to, the design’s failure to withstand the normal anatomical and

physiological loading cycles exerted in vivo.

       32.      The Gunther Tulip IVC filter was designed, manufactured, distributed, sold,

and/or supplied by the Cook Defendants, and was marketed while defective due to the

inadequate warnings, instructions, labeling, and/or inadequate testing in light of the Cook

Defendants knowledge of the product’s failure and serious adverse events.

       33.      At all times relevant hereto, the officers and/or directors of the Cook Defend-

ants named herein participated in, authorized, and/or directed the production and promo-

tion of the aforementioned products when they knew or should have known of the hazard-

ous and dangerous propensities of said products, and thereby actively participated in the

tortious conduct that resulted in the injuries suffered by Plaintiff.

                                FRAUDULENT CONCEALMENT

       34.      The Cook Defendants were and remain under a continuing duty to disclose

the true character, quality, and nature of the device that was implanted in Plaintiff, but

instead they concealed them. The Cook Defendants’ conduct, as described in this com-

plaint, amounts to conduct purposely committed, which they must have realized was dan-

gerous, heedless, and reckless, without regard to the consequences or the rights and safety

of Plaintiff.

                         CORPORATE/VICARIOUS LIABILITY


                                               9
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 10 of 26 PAGEID #: 10




       35.    At all times herein mentioned, the Cook Defendants were agents, servants,

partners, aiders and abettors, co-conspirators, and/or joint venturers, and were at all times

operating and acting within the purpose and scope of said agency, service, employment,

partnership, conspiracy, and/or joint venture and rendered substantial assistance and en-

couragement to each other, knowing that their collective conduct constituted a breach of

duty owed to the Plaintiff.

       36.    There exists and, at all times herein mentioned, there existed a unity of inter-

est in ownership between the Cook Defendants such that any individuality and separateness

between them have ceased and these Cook Defendants are alter egos of one another. Ad-

herence to the fiction of the separate existence of these Cook Defendants as entities distinct

from each other will permit an abuse of the corporate privilege and would sanction a fraud

and/or would promote injustice.

       37.    At all times herein mentioned, the Cook Defendants, and each of them, were

engaged in the business of, or were successors in interest to, entities engaged in the business

of researching, designing, formulating, compounding, testing, manufacturing, producing,

processing, assembling, inspecting, distributing, marketing, labeling, promoting, packag-

ing, and/or advertising for sale, and selling products for use by the Plaintiff. As such, each

Defendant is individually, as well as jointly and severally, liable to the Plaintiff for Plain-

tiff’s damages.

       38.    At all times herein mentioned, the officers and/or directors of the Cook De-

fendants named herein participated in, authorized and/or directed the production, market-




                                              10
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 11 of 26 PAGEID #: 11




ing, promotion and sale of the aforementioned products when they knew, or with the ex-

ercise of reasonable care and diligence should have known, of the hazards and dangerous

propensities of said products, and thereby actively participated in the tortious conduct that

resulted in the injuries suffered by the Plaintiff.

                                        COUNT I
                                     NEGLIGENCE
                               (Pursuant to O.R.C. §2307.74 et seq)

       39.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       40.    At all times relevant to this cause of action, the Cook Defendants were in the

business of designing, developing, setting specifications, manufacturing, marketing, sell-

ing, and distributing the Gunther Tulip filter.

       41.    The Cook Defendants designed, manufactured, marketed, inspected, labeled,

promoted, distributed, and sold the Gunther Tulip filter that was implanted in Plaintiff.

       42.    The Cook Defendants had a duty to exercise reasonable and prudent care in

the development, testing, design, manufacture, inspection, marketing, labeling, promotion,

distribution, and sale of the Gunther Tulip filter so as to avoid exposing others, including

Plaintiff, to foreseeable and unreasonable risks of harm.

       43.    The Cook Defendants knew or should have known that the Gunther Tulip

filter was dangerous or was likely to be dangerous when used in its intended or reasonably

foreseeable manner.

       44.    At the time of manufacture and sale of the Gunther Tulip filter (2000 until

Present), the Cook Defendants knew or should have known that the Gunther Tulip filter:


                                               11
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 12 of 26 PAGEID #: 12




             a. Was designed and manufactured in such a manner so as to present an unrea-
                sonable risk of fracture of portions of the device;

             b. Was designed and manufactured so as to present an unreasonable risk of mi-
                gration of the device and/or portions of the device;

             c. Was designed and manufactured so as to present an unreasonable risk of the
                device tilting and/or perforating the vena cava wall; and/or

             d. Was designed and manufactured to have unreasonable and insufficient
                strength or structural integrity to withstand normal placement within the hu-
                man body.

             e. There were no clinical trials which adequately established the efficacy of fil-
                ter in preventing pulmonary embolisms.

       45.      At the time of manufacture and sale of the Gunther Tulip filter (2000 until

Present), the Cook Defendants knew or should have known that using the Gunther Tulip

filter in its intended use or in a reasonably foreseeable manner created a significant risk of

a patient suffering severe health side effects, including, but not limited to: hemorrhage;

cardiac/pericardial tamponade; thrombus, cardiac arrhythmia and other symptoms similar

to myocardial infraction; perforations of tissue, vessels, and organs; and other severe per-

sonal injuries and diseases, which are permanent in nature, including, but not limited to,

death, physical pain and mental anguish, scarring and disfigurement, diminished enjoy-

ment of life, continued medical care and treatment due to chronic injuries/illness proxi-

mately caused by the device; and the continued risk of requiring additional medical and

surgical procedures including general anesthesia, with the attendant risk of life threatening

complications.




                                               12
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 13 of 26 PAGEID #: 13




        46.      The Cook Defendants knew or should have known that consumers of the

Gunther Tulip filter would not realize the danger associated with using the device in its

intended use and/or in a reasonably foreseeable manner.

        47.      The Cook Defendants breached their duty to exercise reasonable and prudent

care in the development, testing, design, manufacture, inspection, marketing, labeling, pro-

motion, distribution, and sale of the Gunther Tulip filter in, among others, the following

ways:

              a. Designing and distributing a product which the Cook Defendants knew or
                 should have known that the likelihood and severity of potential harm from
                 the product exceeded the burden of taking safety measures to reduce or avoid
                 harm;

              b. Designing and distributing a product which they knew or should have known
                 that the likelihood and severity of potential harm from the product exceeded
                 the likelihood of potential harm from other devices available for the same
                 purpose;

              c. Failing to use reasonable care in manufacturing the product and producing a
                 product that differed from their design or specifications or from other typical
                 units from the same production line;

              d. Failing to use reasonable care to warn or instruct, including pre- and post-
                 sale, Plaintiff, Plaintiff’s physicians, Plaintiff’s agents, or the general
                 healthcare community about the Gunther Tulip filter’s substantially danger-
                 ous condition or about facts making the product likely to be dangerous;

              e. Failing to perform reasonable pre- and post-market testing of the Gunther
                 Tulip filter to determine whether or not the product was safe for its intended
                 use;

              f. Failing to provide adequate instructions, guidelines, and safety precautions,
                 including pre- and post-sale, to those persons to whom it was reasonably
                 foreseeable would prescribe, use, and implant the Gunther Tulip filter;

              g. Advertising, marketing, and recommending the use of the Gunther Tulip fil-
                 ter, while concealing and failing to disclose or warn of the dangers known by



                                                13
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 14 of 26 PAGEID #: 14




                Cook Defendants to be connected with and inherent in the use of the Gunther
                Tulip filter;

             h. Representing that the Gunther Tulip filter was safe for its intended use when,
                in fact, the Cook Defendants knew and should have known the product was
                not safe for its intended purpose;

             i. Continuing to manufacture and sell the Gunther Tulip filter with the
                knowledge that the product was dangerous and not reasonably safe;

             j. Failing to use reasonable and prudent care in the design, research, manufac-
                ture, and development of the Gunther Tulip filter so as to avoid the risk of
                serious harm associated with the use of the Gunther Tulip filter;

             k. Advertising, marketing, promoting, and selling the Gunther Tulip filter for
                uses other than as approved and indicated in the product’s label;

             l. Failing to establish an adequate quality-assurance program used in the man-
                ufacturing of the Gunther Tulip filter; and,

             m. Failing to establish and maintain an adequate post-market surveillance pro-
                gram.

       48.      A reasonable manufacturer, distributor, or seller under the same or similar

circumstances would not have engaged in the aforementioned acts and omissions.

       49.      As a direct and proximate result of the foregoing negligent acts and omis-

sions by the Cook Defendants, Plaintiff has suffered a serious medical complication for

which the solution and ultimate economic loss have yet to be determined.

                                          COUNT II
               STRICT PRODUCTS LIABILITY – FAILURE TO WARN
                          (Pursuant to O.R.C. §2307.71 et seq)

       50.      Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       51.      The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Gunther


                                               14
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 15 of 26 PAGEID #: 15




Tulip filter, including the one implanted into Plaintiff, into the stream of commerce and in

the course of same, directly advertised and marketed the device to consumers or persons

responsible for consumers.

       52.    At the time the Cook Defendants designed, manufactured, prepared, com-

pounded, assembled, processed, marketed, labeled, distributed, and sold the device into the

stream of commerce, the Cook Defendants knew or should have known the device pre-

sented an unreasonable danger to users of the product when put to its intended and reason-

ably anticipated use. Specifically, the Cook Defendants knew or should have known at the

time they manufactured, labeled, distributed and sold the Gunther Tulip filter, which was

implanted into Plaintiff, that the Gunther Tulip filter, inter alia, posed a significant and

higher risk than other similar devices of device failure (fracture, migration, tilting, and

perforation of the vena cava wall) and resulting in serious injuries.

       53.    Consequently, the Cook Defendants had a duty to warn of the risk of harm

associated with the use of the device and to provide adequate instructions on the safe and

proper use of the device.

       54.    The Cook Defendants Cook further had a duty to warn of dangers and proper

safety instructions that they became aware of even after the device was distributed and

implanted in Plaintiff.

       55.    Despite their duties, the Cook Defendants failed to adequately warn of ma-

terial facts regarding the safety and efficacy of the Gunther Tulip filter, and further failed

to adequately provide instructions on the safe and proper use of the device. These failures

rendered the Cook filter unreasonably dangerous to Plaintiff.


                                             15
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 16 of 26 PAGEID #: 16




       56.    No health care provider, including Plaintiff’s, or patient would have used the

device in the manner directed, had those facts been made known to the prescribing

healthcare providers and/or ultimate users of the device.

       57.    The health risks associated with the device as described herein are of such a

nature that ordinary consumers would not have readily recognized the potential harm.

       58.    Plaintiff and Plaintiff’s healthcare providers used the device in a normal, cus-

tomary, intended, and foreseeable manner, namely as a surgically implanted device used

to prevent pulmonary embolisms.

       59.    Therefore, the Gunther Tulip filter implanted into Plaintiff was defective and

unreasonably dangerous at the time of release into the stream of commerce due to inade-

quate warnings, labeling, and/or instructions accompanying the product.

       60.    The Gunther Tulip filter implanted into Plaintiff was in the same condition

as when it was manufactured, inspected, marketed, labeled, promoted, distributed, and sold

by the Cook Defendants.

       61.    As a direct and proximate result of the foregoing negligent acts and omis-

sions by the Cook Defendants, Plaintiff has suffered a serious medical complication for

which the solution and ultimate economic loss have yet to be determined.

                                 COUNT III
               STRICT PRODUCTS LIABILITY – DESIGN DEFECT
                         (Pursuant to O.R.C. §2307.71 et seq)

       62.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.




                                             16
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 17 of 26 PAGEID #: 17




       63.    At all times relevant to this action, the Cook Defendants developed, tested,

designed, manufactured, inspected, labeled, promoted, distributed, and sold into the stream

of commerce the Gunther Tulip filter, including the one implanted in Plaintiff.

       64.    The Gunther Tulip filter was expected to, and did, reach its intended con-

sumers without substantial change in the condition in which it was in when it left the Cook

Defendants possession. In the alternative, any changes that were made to Gunther Tulip

filter implanted in Plaintiff were reasonably foreseeable to the Cook Defendants.

       65.    The Gunther Tulip filter implanted in Plaintiff was defective in design be-

cause it failed to perform as safely as persons who ordinarily use the product would have

expected at the time of use.

       66.    The Gunther Tulip filter implanted in Plaintiff was defective in design in that

its risks of harm exceeded its claimed benefits.

       67.    The Cook Defendants knew that safer alternative designs were available,

which would have prevented or significantly reduced the risk of the injury presented by the

Gunther Tulip filter. Further, it was economically and technologically feasible at the time

the filter left the control of the Cook Defendants to prevent or reduce the risk of such a

dangerous event by application of existing, or reasonably achievable, scientific knowledge.

       68.    Plaintiff and Plaintiff’s healthcare providers used the Gunther Tulip filter in

a manner that was reasonably foreseeable to the Cook Defendants.

       69.    Neither Plaintiff, nor Plaintiff’s healthcare providers, could have, by the ex-

ercise of reasonable care, discovered the device’s defective condition or perceived its un-

reasonable dangers prior to Plaintiff’s implantation with the device.


                                             17
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 18 of 26 PAGEID #: 18




       70.     The defective design of the Gunther Tulip filter was a direct and proximate

cause of Plaintiff’s injuries.

       71.     As a result of the Gunther Tulip Filter’s defective design, Plaintiff has suf-

fered and will continue to suffer serious medical complication for which the solution and

ultimate economic loss have yet to be determined.

                             COUNT IV
        STRICT PRODUCTS LIABILITY – MANUFACTURING DEFECT
                     (Pursuant to O.R.C. §2307.71 et seq)

       72.     Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       73.     The Cook Defendants designed, set specifications, manufactured, prepared,

compounded, assembled, processed, marketed, labeled, distributed, and sold the Gunther

Tulip filter that was implanted into Plaintiff.

       74.     The Gunther Tulip filter implanted in Plaintiff contained a condition or con-

ditions, which the Cook Defendants did not intend, at the time it left the Cook Defendants’

control and possession.

       75.     Plaintiff and Plaintiff’s healthcare providers used the device in a manner that

was reasonably foreseeable to Cook Defendants.

       76.     As a result of this condition or these conditions, the product injured Plaintiff

and failed to perform as safely as the ordinary consumer would expect when used in a

reasonably foreseeable manner.




                                              18
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 19 of 26 PAGEID #: 19




       77.    As a direct and proximate result of the foregoing negligent acts and omis-

sions by the Cook Defendants, Plaintiff has suffered a serious medical complication for

which the solution and ultimate economic loss have yet to be determined.

                                      COUNT V
         BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
       78.  Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       1.     At all times relevant to this action, the Cook Defendants designed,

researched, developed, manufactured, tested, labeled, inspected, advertised, promoted,

marketed, sold, and distributed into the stream of commerce the Gunther Tulip and Celect

IVC filters for use as a surgically implanted device used to prevent pulmonary embolisms

and for uses other than as approved and indicated in the product’s instructions, warnings,

and labels.

       79.    At the time and place of sale, distribution, and supply of the Cook Gunther

Tulip IVC filter to Plaintiff by way of Plaintiff’s healthcare providers and medical facili-

ties, the Cook Defendants expressly represented and warranted, by labeling materials sub-

mitted with the product, that the Cook filter was safe and effective for its intended and

reasonably foreseeable use.

       80.    The Cook Defendants knew of the intended and reasonably foreseeable use

of the Gunther Tulip filter at the time they marketed, sold, and distributed the product for

use by Plaintiff, and impliedly warranted the product to be of merchantable quality, and

safe and fit for its intended use.




                                            19
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 20 of 26 PAGEID #: 20




       81.      The Cook Defendants impliedly represented and warranted to the healthcare

community, Plaintiff and Plaintiff’s healthcare providers, that the Gunther Tulip filter was

safe and of merchantable quality and fit for the ordinary purpose for which the product was

intended and marketed to be used.

       82.      The representations and implied warranties made by the Cook Defendants

were false, misleading, and inaccurate because the Gunther Tulip filter was defective, un-

safe, unreasonably dangerous, and not of merchantable quality, when used in its intended

and/or reasonably foreseeable manner. Specifically, at the time of Plaintiff’s purchase of

the Gunther Tulip IVC filter from the Cook Defendants, through Plaintiff’s physicians and

medical facilities, it was not in a merchantable condition in that:

             a. It was designed in such a manner so as to be prone to an unreasonably high
                rate of failure, including fracture, migration, excessive tilting, causing throm-
                bosis and/or perforation of bodily organs;

             b. It was designed in such a manner so as to result in an unreasonably high rate
                of injury to the organs and anatomy; and,

             c. It was manufactured in such a manner so that the Gunter Tulip filter system
                was inadequately, improperly and inappropriately prepared and/or finished,
                so as to be prone to an unreasonably high rate of failure and/or causing the
                device to fail.

       83.      Plaintiff and Plaintiff’s healthcare providers reasonably relied on the superior

skill and judgment of the Cook Defendants as the designers, researchers and manufacturers

of the product, as to whether the Gunther Tulip filter was of merchantable quality, safe and

fit for its intended use and also relied on the implied warranty of merchantability and fitness

for the particular use and purpose for which the Gunther Tulip IVC filter was manufactured

and sold.



                                                20
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 21 of 26 PAGEID #: 21




       84.      The Cook Defendants placed the Gunther Tulip filter into the stream of com-

merce in a defective, unsafe, and unreasonably dangerous condition, and the product was

expected to and did reach Plaintiff without substantial change in the condition in which the

Gunther Tulip filter was manufactured and sold.

       85.      The Cook Defendants breached their implied warranty because their Gunther

Tulip filter was not fit for its intended use and purpose.

       86.      As a direct and proximate result of the foregoing negligent acts and omis-

sions by the Cook Defendants, Plaintiff has suffered a serious medical complication for

which the solution and ultimate economic loss have yet to be determined.

                                  COUNT VI
                  FRAUD AND NEGLIGENT MISREPRESENTATION
                          (Pursuant to O.R.C. §2307.77)


       87.      Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       88.      At all times relevant to this cause, and as detailed above, the Cook Defend-

ants negligently provided Plaintiff, Plaintiff’s health care providers, and the general medi-

cal community with false or incorrect information, or omitted or failed to disclose material

information concerning the Gunther Tulip filter, including, but not limited to, misrepresen-

tations relating to the following subject areas:

             a. safety of the Gunther Tulip filter;

             b. efficacy of the Gunther Tulip filter;

             c. rate of failure of the Gunther Tulip filter; and,




                                                21
    Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 22 of 26 PAGEID #: 22




                d. approved uses of the Gunther Tulip filter.

          89.      The information distributed by the Cook Defendants to the public, the medi-

cal community and Plaintiff’s healthcare providers was in the form of reports, press re-

leases, advertising campaigns, labeling materials, print advertisements, commercial media

containing material representations, which were false and misleading, and omitted and con-

cealed the truth about the dangers of the use of the Gunther Tulip filter. These materials

included instructions for use and warning document that was included in the package of

the Gunther Tulip filter that was implanted into Plaintiff.

          90.      The Cook Defendants’ intent and purpose in making these representations

was to deceive and defraud the public and the medical community, including Plaintiff’s

healthcare providers and Plaintiff’s agents; to gain the confidence of the public and the

medical community, including Plaintiff’s healthcare providers and Plaintiff’s agents; to

falsely assure them of the quality of the Gunther Tulip filter and its fitness for use; and to

induce the public and the medical community, including Plaintiff’s healthcare providers to

request, recommend, prescribe, implant, purchase, and continue to use the Gunther Tulip

filter.

          91.      The foregoing representations and omissions by the Cook Defendants were

in fact false. The Gunther Tulip filter is not safe, fit, and effective for human use in its

intended and reasonably foreseeable manner. The use of the Gunther Tulip filter is haz-

ardous to the user’s health, and said device has a serious propensity to cause users to suffer

serious injuries, including without limitation, the injuries Plaintiff suffered. Further, the




                                                 22
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 23 of 26 PAGEID #: 23




device has a significantly higher rate of failure and injury than do other comparable de-

vices.

         92.    In reliance upon the false and negligent misrepresentations and omissions

made by the Cook Defendants, Plaintiff, Plaintiff’s agents, and Plaintiff’s healthcare pro-

viders were induced to, and did use the Gunther Tulip filter, thereby causing Plaintiff to

sustain severe and permanent personal injuries.

         93.    The Cook Defendants knew and had reason to know that Plaintiff, Plaintiff’s

healthcare providers, Plaintiff’s agents, and the general medical community did not have

the ability to determine the true facts intentionally and/or negligently concealed and mis-

represented by the Cook Defendants, and would not have prescribed and implanted same

if the true facts regarding the device had not been concealed and misrepresented by the

Cook Defendants.

         94.    The Cook Defendants had sole access to material facts concerning the defec-

tive nature of the product and its propensity to cause serious and dangerous side effects in

the form of dangerous injuries and damages to persons who are implanted with the Gunther

Tulip filter.

         95.    At the time the Cook Defendants failed to disclose and misrepresented the

foregoing facts, and at the time Plaintiff used the Gunther Tulip filter, Plaintiff, Plaintiff’s

healthcare providers and the Plaintiff’s agents were unaware of said the Cook Defendants’

intentional and negligent misrepresentations and omissions.

         96.    Plaintiff’s healthcare providers, Plaintiff’s agents, and the general medical

community reasonably relied upon the foregoing misrepresentations and omissions made


                                              23
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 24 of 26 PAGEID #: 24




by the Cook Defendants where the concealed and misrepresented facts were critical to un-

derstanding the true dangers inherent in the use of the Gunther Tulip filter.

       97.    Plaintiff’s healthcare providers and Plaintiff’s agents’ reliance on the forego-

ing misrepresentations and omissions by the Cook Defendants was the direct and proximate

cause of Plaintiff’s injuries as described herein. As a result of the Cook Defendants’ mis-

representations and omissions, Plaintiff has suffered and will continue to suffer serious

physical injuries, pain and suffering, mental anguish, medical expenses, loss of enjoyment

of life, disability, and other losses, in an amount to be determined at trial.

                             PUNITIVE DAMAGES CLAIM

       98.    Plaintiff realleges and incorporates by reference each and every allegation

contained in the foregoing paragraphs as though fully set forth herein.

       99.    Plaintiff is entitled to an award of punitive and exemplary damages based

upon the Cook Defendants’ intentional, willful, knowing, fraudulent, malicious acts, omis-

sions, and conduct, and their complete and total disregard for the public safety and welfare.

       100.   The Cook Defendants had knowledge of, and were in possession of evidence

demonstrating that, the Gunther Tulip filter was defective, unreasonably dangerous, and

had a substantially higher failure rate than did other similar devices on the market. Despite

their knowledge, the Cook Defendants failed to, among other purposeful acts, inform or

warn Plaintiff, Plaintiff’s agents, or his healthcare providers of the dangers, establish and

maintain an adequate quality and post-market surveillance system, and recall the Gunther

Tulip filter from the market.




                                              24
   Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 25 of 26 PAGEID #: 25




       101.   As a direct, proximate, and legal result of the Cook Defendants’ acts and

omissions as described herein, Plaintiff has suffered and will continue to suffer serious

physical injuries, pain and suffering, mental anguish, medical expenses, loss of enjoyment

of life, disability, and other losses, in an amount to be determined at trial.

                                PRAYER FOR DAMAGES

       WHEREFORE, Plaintiff, Raymond Peters, prays for relief on the entire complaint,

as follows:

       a.     Judgment to be entered against all Cook Defendants on all causes of action
              of this Complaint, including but not limited to:

              1.      Physical pain and suffering in the past and which, in reasonable prob-
                      ability, he will continue to suffer in the future;

              2.      Physical impairment and incapacity in the past and which, in reason-
                      able probability, he will continue to suffer in the future;

              3.      Mental anguish in the past and which, in reasonable probability, he
                      will sustain in the future;

              4.      Reasonable and necessary medical expenses for treatment received in
                      the past and, based upon reasonable medical probability, the reasona-
                      ble medical expenses he will need in the future;

              5.      Disfigurement in the past and which, in reasonable probability, he will
                      continue to suffer in the future; and,

              6.      Punitive damages.

       b.     Plaintiff be awarded full, fair, and complete recovery for all claims and
              causes of action relevant to this action;

       c.     Plaintiff be awarded all appropriate costs, fees, expenses, and pre-judgment
              and post judgment interest pursuant to the laws of the State of Ohio as au-
              thorized by law on the judgments entered in Plaintiff’s behalf; and,
       d.     Such other relief the court deems just and proper.




                                              25
  Case: 1:20-cv-00838-TSB Doc #: 1 Filed: 10/23/20 Page: 26 of 26 PAGEID #: 26



                          DEMAND FOR JURY TRIAL

           Plaintiff hereby demands trial by jury on all issues.



DATED: October 23, 2020                THOMAS LAW OFFICES
                                       /s/ Louis C. Schneider
                                       Louis C. Schneider
                                       250 East Fifth St, Suite 440
                                       Cincinnati, OH 45202
                                       Telephone: (877) 955-7001
                                       lou.schneider@thomaslawoffices.com




                                          26
